NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN LUCAS,                                     No.    18-17420

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00654-DAD-JLT

 v.
                                                MEMORANDUM*
DONNY YOUNGBLOOD; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      John Lucas appeals pro se from the district court’s judgment dismissing his

action alleging federal and state law claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Federal Rule of Civil Procedure

12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Lucas’s action because Lucas failed to

allege facts sufficient to state a plausible claim. See Allen v. Gold Country Casino,

464 F.3d 1044, 1048 (9th Cir. 2006) (18 U.S.C. § 242 is a “criminal statute[] that

do[es] not give rise to civil liability”); Jackson v. City of Bremerton, 268 F.3d 646,

653 (9th Cir. 2001) (“Neither a municipality nor a supervisor . . . can be held liable

under § 1983 where no injury or constitutional violation has occurred.”); Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam) (elements of an

equal protection “class of one” claim); Ellis v. City of San Diego, 176 F.3d 1183,

1189 (9th Cir. 1999) (the California Penal Code “sections do not create enforceable

individual rights”); see also Hebbe, 627 F.3d at 341-42 (although pro se pleadings

are liberally construed, a plaintiff must allege facts sufficient to state a plausible

claim).

      The district court did not abuse its discretion by dismissing Lucas’s first

amended complaint without leave to amend because amendment would have been

futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th

Cir. 2011) (setting forth standard of review and explaining that a district court may

dismiss without leave to amend when amendment would be futile).

      Contrary to Lucas’s contention, the district court did not grant defendants’

motion for a protective order.

          We do not consider arguments and allegations raised for the first time on


                                            2                                     18-17420
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           3                                  18-17420